DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 2.	Applicant’s response filed on May 9, 2022 have been considered.  Claims 1, 8, 11, 17-18, and 21-22 have been amended. Claims 1-5, 7-15, and 17-22 are pending. 

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Victor Luckerson (“Make Your Facebook Profile More private in 6 Easy Steps”, “https://time.com/4166749/facebook-privacy-settings-guide/,” January 5, 2016), hereinafter “Luckerson”, in view of Pendap et al. (U.S. 10,171,386 B1), hereinafter “Pendap”, further in view of Wikipedia:Requests for permissions (“Wikipedia:Requests for permissions”, https://web.archive.org/web/20171011035524/ https:/en.wikipedia.org/wiki/Wikipedia:Requests_for_permissions, October 11, 2017), hereinafter “WPperm”.
Referring to claims 1, 11, 18:
	 	Luckerson teaches:
                      A computer-implemented method for user authorization in group-based communication system, the computer-implemented method comprising (see Luckerson, page 1, ‘your facebook account [i.e., a group-based communication system]‘): 
           receiving a first access request to enable a first client device associated with a first user profile to access the group-based communication system (see Luckerson, p1, ‘profile page’, p5, ‘privacy settings and tools’, ‘Who can see my future posts?  Friends  Edit’; p15, 1st par, ‘add users to a “Restricted List” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers [i.e., a group-based communication ]’); 
           identifying a user identifier associated with the first user profile based on the first access request (see Luckerson, p2, ‘profile’, ‘name [i.e., a user identifier ]’); 
           retrieving an access privilege identifier by querying a user authorization database based on the user identifier, the access privilege identifier being initially established in the user authorization database by a user of an administrator profile of the group-based communication system (see Luckerson, p8, ‘Friend List [i.e., where ‘Friend List’ corresponds to retrieving an access privilege identifier by querying a user authorization database based on the user identifier ], Ross Ozil Owens, Ryan Jamaal Davis and 996 others’, p15, 1st par, ‘add users to a “Restricted List [i.e., where ‘Restricted List’ corresponds to retrieving an access privilege identifier by querying a user authorization database based on the user identifier ]” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers’; p1, ‘your (a user) Facebook account’, where the owner of the user Facebook account corresponds to the administrator, e.g., grant permissions to other users to view the posts.); 
           determining, based on the access privilege identifier associated with the first access request, a first access privilege status associated with the first user profile, that the first user profile is associated with a general access privilege status or a limited access privilege status (see Luckerson, page 8, ‘Friend List [i.e., where ‘Friend List’ corresponds to a limited access privilege status ], Ross Ozil Owens, Ryan Jamaal Davis and 996 others’, p15, 1st par, ‘add users to a “Restricted List [i.e., where ‘Restricted List’ corresponds to general access privilege status ]” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers’); 
            in response to determining that the first user profile is associated with the general access privilege status, transmitting, to the first client device associated with the first user profile, first user interface data associated with a general access user interface for display by the first client device, wherein the general access user interface enables the first client device to access one or more group-based communication interfaces of the group-based communication system, and wherein the general access user interface displays one or more first communications associated with the one or more group-based communication interfaces via a first display layout (see Luckerson, p15, 1st par, ‘add users to a “Restricted List [i.e., where ‘Restricted List’ corresponds to general access privilege status ]” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers, [i.e., where sharing the post with entire public corresponds to ‘group-based communication ]’); and 
           in response to determining that the user profile is associated with the limited access privilege status, transmitting, to the first client device, second user interface data associated with a limited access user interface for display by the first client device, wherein the limited access user interface enables the first client device to access a messaging communication interface associated with the group-based communication system, and wherein the limited access user interface displays one or more second communications associated with the messaging communication interface via a second display layout (see Luckerson, page 8, ‘Friend List [i.e., where ‘Friend List’ corresponds to a limited access privilege status, where sharing the post with a friend corresponds to ‘a messaging communication], Ross Ozil Owens, Ryan Jamaal Davis and 996 others,’).
	However, Luckerson does not explicitly disclose the term messaging communication interface.
	Luckerson suggests an administrator user profile (see Luckerson, p1, ‘your (a user) Facebook account’, where the owner of the user Facebook account corresponds to the administrator, e.g., grant permissions to other users to view the posts.).  However, Luckerson does not explicitly disclose the term administrator.
	Pendap disclose messaging communication interface (see Pendap, fig. 2, 206 ‘private message to client B [i.e., a messaging communication interface associated with the group-based communication interface ]’, 204 ‘conference message AC [i.e., group-based communication interface’, fig. 6, 506 ‘send [i.e., a group-based communication interface ]’, 508 ‘whisper [i.e., a messaging communication interface, associated with the group-based communication interface ]’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pendap into the system of Luckerson to use a messaging communication interface associated with the group-based communication interface.  Luckerson teaches giving people granular control over where their posts with regard to their Facebook account.  Therefore, Pendap’s teaching could enhance the system of Luckerson,  because Pendap teaches “methods and systems for storing instant messaging messages and graphic user interfaces for inputting instant messaging messages.” (see Pendap, col. 2, line 13). 
	WPperm disclose the administrator (see WPperm, p4, section ‘Administrators’, 2nd par ‘Once an administrator has granted a permission or decided to deny a request, they should add {{done}} or {{not done}} respectively under the request with their comments.’; p3, section ‘Removal of permissions’, 1st par ‘If you wish to have any of your permission flags (except administrator) removed, you should contact an administrator.’)
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of WPperm into the system of Luckerson to use an administrator.  Luckerson teaches giving people granular control over where their posts with regard to their Facebook account.  Therefore, WPperm’s teaching could enhance the system of Luckerson,  because WPperm discloses “Administrators are permitted to grant account creator, autopatrolled, confirmed, file mover, mass message sender, pending changes reviewer, rollback and template editor flags to any user who meets the criteria explained above and can be trusted not to abuse the tool(s).” (see WPperm, p4, section ‘Administrators’, 1st par)
Referring to claims 2, 12, 19:
	 	Luckerson, Pendap, and WPperm further disclose passive access (see Luckerson, p5, privacy settings and tools, ‘Who can contact me?  Who can send you friend requests?’; p9, you can also choose whether you want anyone to be able to send you friend requests or only friends of friends’, where the users being not able to send you friend requests corresponds to passive access). 
 Referring to claims 3, 13, 20:
          Luckerson, Pendap, and WPperm further disclose disabling (see Luckerson, p6, ‘You can choose to stop sharing… You can also turn off…’).
Referring to claims 4, 14:
	Luckerson, Pendap, and WPperm further disclose or suggests broadcasting (see Luckerson, p5, privacy settings and tools, ‘Who can see my stuff?  Who can see your future posts?  Friends   Edit’; p8, Friend List, Rose Ozil Owens, Ryan Jamaal Davis and 996 others’, where 998 friends listed ‘Friend List’ viewing a new post discloses or suggests broadcasting). 
Referring to claims 5, 15:
		Luckerson, Pendap, and WPperm further disclose the first access privilege identifier (see Luckerson, page 8, ‘Friend List [i.e., where ‘Friend List’ corresponds to a limited access privilege status ], Ross Ozil Owens, Ryan Jamaal Davis and 996 others’).
Referring to claims 7, 17, 21:
		Luckerson, Pendap, and WPperm further disclose:
                      receiving a modification command, the modification command comprising instructions to modify the first access privilege status; modifying the first access privilege status based on the modification command (see Luckerson, p5, privacy settings and tools, ‘Who can see your future posts?   Friends   Edit’, where ‘edit’ corresponds to a modification command to modify the first access privilege status).
Referring to claim 8:
Luckerson, Pendap, and WPperm further disclose: 
		the administrator profile (see Luckerson, p1, ‘your (a user) Facebook account’, where the owner of the user Facebook account corresponds to the administrator, e.g., grant permissions to other users to view the posts. Also, WPperm, p4, section ‘Administrators’, 2nd par ‘Administrators has granted a permission’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of WPperm into the system of Luckerson to use an administrator.  Luckerson teaches giving people granular control over where their posts with regard to their Facebook account.  Therefore, WPperm’s teaching could enhance the system of Luckerson,  because WPperm discloses “Administrators are permitted to grant account creator, autopatrolled, confirmed, file mover, mass message sender, pending changes reviewer, rollback and template editor flags to any user who meets the criteria explained above and can be trusted not to abuse the tool(s).” (see WPperm, p4, section ‘Administrators’, 1st par)
Referring to claims 9-10:
Luckerson, Pendap, and WPperm further disclose:  
		the modification request (see Luckerson, p5, privacy settings and tools, ‘Who can see your future posts?   Friends   Edit’, where ‘edit’ corresponds to a modification request to modify the first access privilege status.  And, WPperm, p4, section ‘Requestors’, ‘To make a request for a permission, click "add request" next to the appropriate header and fill in the reason for wanting permission.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of WPperm into the system of Luckerson to use a request for modifying access privileges.  Luckerson teaches giving people granular control over where their posts with regard to their Facebook account.  Therefore, WPperm’s teaching could enhance the system of Luckerson, because WPperm discloses making a request for modifying permissions facilitate “Editors (users) wishing to request a permission flag” (see WPperm, p1, ‘Requests for permissions’, 2nd par).
Referring to claim 22:
Luckerson, Pendap, and WPperm further disclose: 
		wherein the modification command is received from a second client device, the second client device associated with an administrator user profile for the group-based communication system (see Luckerson, p1, ‘your (a user) Facebook account’, where the owner of the user Facebook account corresponds to the administrator; p2, disclosing a second client device used by the owner (administrator) of a Facebook account to access owner’s Facebook profile).

Response to Arguments
5.	Applicant’s arguments filed on May 9, 2022 have been considered. Independent claims have been amended to include new limitations.  However, upon further consideration, a new grounds of rejection is being made in view of Wikipedia: Request for permissions.  Some of Applicant’s arguments are moot due to the new grounds of rejection.
(a)	Applicant submits:
“Such a combination of Pendap with Luckerson would require a complete redesign of Luckerson to incorporate the messaging communication interface and would therefore not be obvious to one of skill in the art.” (see page 10, 1st par)
Examiner maintains	Luckerson discloses: p8, ‘Friend List [i.e., where ‘Friend List’ corresponds to a limited access privilege status ], Ross Ozil Owens, Ryan Jamaal Davis and 996 others’, p15, 1st par, ‘add users to a “Restricted List [i.e., where ‘Restricted List’ corresponds to general access privilege status ]” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers’
Therefore, Luckerson disclose a limited access privilege status, and a general access privilege status associated with the group-based communication.
Pendap discloses: fig. 2, 206 ‘private message to client B [i.e., a messaging communication interface associated with the group-based communication interface ]’, 204 ‘conference message AC [i.e., group-based communication interface’, fig. 6, 506 ‘send [i.e., a group-based communication interface ]’, 508 ‘whisper [i.e., a messaging communication interface, associated with the group-based communication interface ]’.
Therefore, Pendap disclose a messaging communication interface associated with the group-based communication system.
 It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pendap into the system of Luckerson to use a messaging communication interface associated with the group-based communication interface.  Luckerson teaches giving people granular control over where their posts with regard to their Facebook account.  Therefore, Pendap’s teaching could enhance the system of Luckerson, because Pendap teaches “methods and systems for storing instant messaging messages and graphic user interfaces for inputting instant messaging messages.” (see Pendap, col. 2, line 13). 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Barday; Kabir A. (US 20220164840 A1) disclose data processing systems and methods for integrating privacy information management systems with data loss prevention tools or other tools for privacy design;
(b)	Brannon; Jonathan Blake et al. (US 20220156657 A1) disclose privacy management systems and methods;
(c)	KHALIL; Salim B. (US 20220101235 A1) disclose automated, integrated and complete computer program/project management solutions standardizes and optimizes management processes and procedures utilizing customizable and flexible systems and methods;
(d)	Clearwater; Andrew et al. (US 20210390470 A1) disclose data processing systems and methods for customizing privacy training;
(e)	Omojola; Ayokunle et al. (US 20210019755 A1) disclose Friction-less Purchasing Technology;
(f)	Hecht; Trey et al. (US 20200311631 A1) disclose data processing systems for assessing readiness for responding to privacy-related incidents;
(g)	Lim; Keng et al. (US 10592683 B1) disclose Applying an authorization policy across multiple application programs with requests submitted through an HTTP-based API. 

 7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492